DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 - 25 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Blanquart et al (US 10, 568,496), teaches a system comprising: an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources for hyperspectral imaging, and wherein the plurality of electromagnetic sources comprises one or more of; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and a controller comprising a processor in electrical communication with the image sensor and the emitter; wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor.  However, the closest prior art does not teach a first electromagnetic source for pulsing electromagnetic radiation having a wavelength from 513 nm to 545 nm and a second electromagnetic source for pulsing electromagnetic radiation having a wavelength 900 nm to 1000 nm; or a first electromagnetic source for pulsing electromagnetic radiation having a wavelength from 565 nm to 585 nm; and a second electromagnetic source for pulsing electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487